Citation Nr: 1135054	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When the case was last before the Board in November 2009, it was remanded for additional development.  It has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its November 2009 remand

The Veteran claims that he is entitled to TDIU.  He is service-connected for schizophrenia, which is rated as 70 percent disabling; hemorrhoids, which is rated as noncompensable; and residuals of infectious hepatitis, which is also rated as noncompensable.  The combined evaluation for compensation is 70 percent.  As such, the Veteran meets the minimum schedular criteria for TDIU.

With regard to whether the Veteran's service-connected disabilities render him unemployable, the medical evidence of record contains a September 2008 VA examination report, which notes that the Veteran's usual occupation was cabinet maker and dockworker.  However, he was currently unemployed and was noted to have retired in 2003 due to his low back condition.  The examiner specifically noted that there was not total occupational and social impairment due to mental disorder signs and symptoms.  The examiner stated that, based on a review of the claims file and medical record, and after taking a psychiatric history and performing a mental status examination, it is determined that the Veteran is able to obtain, perform, and secure financially gainful employment.  The examiner opined that the Veteran's service-connected neuropsychiatric condition is not severe enough to render him unemployable.  The examiner then specifically noted again that the Veteran was gainfully employed until 2003 when he retired due to a back condition.

In the November 2009 remand, the RO was instructed the return the claims file, to include a copy of the remand to the September 2008 examiner in order to obtain an opinion regarding whether it is at least as likely as not that the Veteran's service-connected disabilities (specifically schizophrenia, hemorrhoids, and residuals of infectious hepatitis), either individually or in concert, render him unable to obtain or retain substantially gainful employment.  A complete rationale for the opinion was also requested.  It was noted that if the September 2008 VA examiner was unavailable, another appropriate specialist should be requested to provide the opinions.  If additional examination(s) were deemed necessary, then they were to be scheduled and conducted.

It is unclear whether the September 2008 VA examiner was unavailable, but in April 2010, a new VA examination was conducted by a different VA examiner.  The April 2010 VA examination report notes that the Veteran retired in 2000 due to his back condition.  It was noted that he had a past infection of hepatitis B by serology, without evidence of chronic liver disease or cirrhosis on current examination.  It was noted that this disability caused no effect on usual daily activities.  The examiner also noted that the Veteran had no current symptoms of anal itching, burning, diarrhea, difficulty passing stool, pain, tenesmus, or swelling.  The Veteran indicated that he has occasional bleeding and recurrence of hemorrhoids (without thrombosis) once or less per year.  He has no history of thrombosis or fecal incontinence.  Examination revealed the presence of both internal and external hemorrhoids.  The hemorrhoids are not reducible and there was no evidence of prolapse, thrombosis, bleeding, fissures, fistula, rectal stricture or sphincter impairment.  There was excessive redundant tissue.  There is no effect from the hemorrhoids on usual daily activities.  The examiner noted that the hemorrhoids are asymptomatic.  The examiner opined that, without regard to nonservice-connected disability or the Veteran's age, neither the Veteran's hemorrhoids nor his residuals of infectious hepatitis, either individually or in concert, renders him unable to obtain or retain substantially gainful employment.  The rationale is that the Veteran is completely asymptomatic with regard to his hemorrhoids and hepatitis.  Therefore, these conditions do not render him unable to obtain and maintain substantially gainful occupation.  

The April 2010 examination report also contains an additional opinion.  The opinion states that, without regard to any nonservice-connected disability or the Veteran's age, it "is as least as likely as not (50/50 probability) that the Veteran's service connected disabilities (specifically, schizophrenia), either individually or in concert, renders him unable to obtain or retain substantially gainful employment.  The rationale given is that the Veteran was gainfully employed until 2003, until he retired due to a back condition, with no relationship to his mental condition.  As it stands, the opinion is in favor of the claim and the rationale is against it.

Subsequently, the RO indicated that a clarification opinion was needed because the rationale given seemed to undercut the opinion stated.

A March 2011 VA addendum opinion, authored by the September 2008 VA examiner (and not the April 2010 examiner), notes that based on the review of the claims file and medical records, and without regard to any nonservice-connected disability or the Veteran's age, it is determined that the Veteran is able to obtain, perform, and secure financially gainful employment.  His service-connected neuropsychiatric condition is not severe enough to render him unemployable.  He was gainfully employed until 2003 when he retired due to a back condition, with no contributory involvement from his psychiatric condition.  

At this point, the record is incomplete because the medical opinions of record fail to address the questions asked in the prior Board remand.  Specifically, the claim was remanded by the Board in November 2009 in order to obtain an addendum opinion from the September 2008 examiner regarding the likelihood that the service-connected disabilities, either individually or in concert, render the Veteran unemployable.  Because the September 2008 examiner wrote a March 2011 addendum opinion, it does not appear that she was unavailable to have provided an addendum opinion on remand.  In any event, the AOJ scheduled a new examination by a different physician in April 2010 and the report of that examination is inadequate.  Specifically, it provides a positive opinion regarding unemployability due to schizophrenia; however, it also provides a rationale which weighs against the Veteran's claim and the opinion stated.

The AOJ attempted to correct the problem by requesting an addendum opinion from the April 2010 examiner; however, the September 2008 examiner provided the addendum opinion instead.  The March 2011 addendum opinion authored by the September 2008 examiner is entirely unhelpful in that it fails to address the questions asked in the November 2009 remand and it merely restates portions contained in the September 2008 examination report which were found inadequate in the first place.  

Therefore, the AOJ did not accomplish the objectives set forth in the prior Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Clarification from both the September 2008 examiner and the April 2010 examiner is required in order to complete the record so that the Board can adequately address the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the September 2008 VA examiner who also authored the March 2011 addendum opinion and request that the examiner provide an opinion, based upon review of the complete record (including the newly added VA treatment records) and consistent with sound medical principles, as to whether- without regard to any nonservice-connected disability or the Veteran's age - it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities (specifically, schizophrenia, hemorrhoids, and residuals of infectious hepatitis), either individually or in concert, render him unable to obtain or retain substantially gainful employment.  

The physician should set forth the complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

2.  Return the claims file to the April 2010 VA examiner in order for the examiner to clarify the April 2010 opinion that stated that it is at least as likely as not that the schizophrenia, either individually or in concert, renders the Veteran unable to obtain or retain substantially gainful employment.  The examiner should clarify whether this statement is accurate given that the rationale provided is that the Veteran was gainfully employed until 2003 until he retired due to a back condition with no relation to his mental condition.  

In sum, the April 2010 examiner must provide an opinion - without regard to any nonservice-connected disability or the Veteran's age - as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected schizophrenia, either individually or in concert with the hemorrhoids, and residuals of infectious hepatitis, renders the Veteran unable to obtain or retain substantially gainful employment.  The examiner must provide a rationale which supports the opinion given.

If the examiners are no longer available, another appropriate specialist should be forwarded the claims folder for review of the above-described opinions and provide the requested addendum opinions.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


